United States Court of Appeals
                        FOR THE EIGHTH CIRCUIT
                               ___________

                               No. 04-2370
                               ___________

Howard Lee Leach,                     *
                                      *
             Appellant,               *
                                      *
       v.                             * Appeal from the United States
                                      * District Court for the
Larry Norris, Director, Arkansas      * Eastern District of Arkansas
Department of Correction; Marshall    *
Dale Reed, Warden, Cummins Unit,      * [UNPUBLISHED]
ADC,                                  *
                                      *
             Appellees,               *
                                      *
Correctional Medical Services,        *
originally sued as CMS Infirmary      *
Staff,                                *
                                      *
             Defendant,               *
                                      *
Young, Dr., Cummins Unit,             *
ADC; Nelson, RNP, Cummins Unit,       *
ADC,                                  *
                                      *
             Appellees,               *
                                      *
Shaun Young, Director of              *
Nursing, Cummins Unit, Arkansas       *
Department of Correction,             *
                                      *
             Defendant.               *
                                 ___________
                              Submitted: May 31, 2005
                                 Filed: January 18, 2006
                                  ___________

Before MELLOY, McMILLIAN, and GRUENDER, Circuit Judges.
                           ___________

PER CURIAM.

       Arkansas inmate Howard Leach appeals from the final judgment entered in the
District Court1 for the Eastern District of Arkansas following an evidentiary hearing
on Leach’s claims of deliberate indifference to his serious medical needs, and of
abdication of policy-making or oversight responsibilities, against prison medical staff
and supervisory defendants. See Leach v. Norris, 34 Fed. Appx. 510, 511 (8th Cir.
May 15, 2002) (unpublished per curiam). For the reasons that follow, we affirm.

       Following careful review, we conclude the evidence established that, although
the prison medical staff defendants disagreed with Leach as to the appropriate course
of treatment for his breathing problems and a cyst on his side, none of the defendants
knew of and disregarded any of Leach’s objectively serious medical needs,
recommended a job assignment that was hazardous based on their conclusions about
Leach’s medical needs, or incurred liability as a result of the handling of Leach’s
grievances. See Choate v. Lockhart, 7 F.3d 1370, 1373 & n.1 (8th Cir. 1993)
(standard of review); Long v. Nix, 86 F.3d 761, 765 (8th Cir. 1996) (nothing in Eighth
Amendment prevents prison doctors from exercising independent medical judgment);
Camberos v. Branstad, 73 F.3d 174, 176 (8th Cir. 1995) (general responsibility for
supervising operations of prison is insufficient to establish personal involvement
required to support liability).

      1
       The Honorable Steven M. Reasoner, United States District Judge for the
Eastern District of Arkansas, adopting the report and recommendations of the
Honorable H. David Young, United States Magistrate Judge for the Eastern District
of Arkansas.

                                         -2-
Accordingly, we affirm. Leach’s pending motion is denied.
               ______________________________




                                -3-